DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The following Office Action is in response to amendments filed on 02/16/2021. Claims 1-8, 10-15, 20-24, 27-28 are pending in the application. Claims 1-8, 10-15, 20-24 and 27-28 have been rejected as set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Habing et al. (US 5,435,798) in view of Carlson et al. (US 5,816,372).
Regarding claim 1, Habing teaches a system for assisting a user in strength training with a strength training device comprising: at least one torque source (24); at least one magnetic particle clutch apparatus (26) having an input (25) coupled to the at least one torque source (24) to receive torque from the at least one torque source (Fig. 1), the magnetic particle clutch apparatus controllable to transmit a variable amount of torque via an output (28) thereof (abstract, col. 1 lines 64-68, col. 2 lines 7-49 and col. 4 line 25-33); a modulation interface (22, 16, 18, 50-58) coupling the output of the at least one magnetic particle clutch apparatus to at least one cable (14/70) of a force transmission of the training device (Figs. 1-3); at least one sensor (38) for providing information indicative of a training action by the user (col. 4 lines 34-37); and a training processor unit (34) comprising a processor and non-transient machine instructions executable by the processor for receiving the information indicative of the training action and for characterizing the training action, for determining a level of force assistance from the characterizing of the training action, and for controlling the at least one magnetic particle clutch apparatus in exerting the force assistance at said level on the at least one cable of the force transmission of the training device to assist the user in the training action (col. 1 lines 64-68, col. 2 lines 7-49, col. 4 line 22 – col. 5 line 13).  
Habing is silent about the (type of) clutch apparatus being a magnetorheological (MR) fluid clutch apparatus. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute magnetic particle clutch apparatus of Habing with a magnetorheological fluid clutch apparatus as taught by Carlson in order to provide for a more rapid and efficient control of the apparatus (see col. 1 lines 48-53 of US 7,891,474 B2 to McDaniel) , while allowing for flexibly distributing the torque from the torque source to the cable (and/or other components) and enable limiting the transmitted torque depending on the strength of the magnetic field applied, when the input torque reaches a preselected limit the clutch slips and a higher torque cannot be transmitted, as such provide a safer device to the user (see “Magnetorheological torque transmission devices with permanent magnets” paragraphs under “Introduction”, pg. 1 and 2). 

Although Habing as modified by Carlson is silent about controlling at least one MR fluid clutch apparatus at a bandwidth that is greater than that of human body muscles, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Habing’s invention in view of Carlson such that the MR fluid clutch apparatus is controlled at a bandwidth that is Claim 1). Furthermore, high bandwidth is a characteristic of MR fluid clutches, as admitted by applicant in the specification in ¶ [0081] reciting: “the exercise force may benefit from the characteristics of MR fluid clutching such as a high capacity to reduce or increase the force or pressure from the input to the output, a low output inertia for high dynamic response, hence a high bandwidth”) and as evidenced by pg. 17 of “Optimal Design Methodology of Magnetorheological Fluid Based Mechanisms” by Nguyen et al.) reciting: “Extraordinary features of the direct shear mode like simplicity, fast response, simple interface between electrical power and mechanical power output using magnetic fields, and controllability are features that make MRF technology suitable for many applications such as dampers, brakes, clutches and polishing devices” (please note that Nguyen’s article has NOT been used as a teaching reference).  
Regarding claim 2, Habing as modified by Carlson teaches wherein the training processing unit characterizes the training action by measuring at least one of a speed of the at least one cable of the force transmission, a distance of travel of the at least one cable of the force transmission, and a tension on the at least one cable of the force transmission (Habing: col. 4 lines 34-37).  

Regarding claim 4, Habing as modified by Carlson teaches wherein the assistance profile comprises converting the training action into an isokinetic training action over the full span of the training action (Habing: col. 4 line 22 – col. 5 line 13).  
Regarding claim 5, Habing as modified by Carlson teaches wherein the assistance profile comprises increasing or decreasing the level of assistance over an increase of repetitions of the full span of the training action (Habing: col. 6 lines 1-10).  
Regarding claim 8, Habing as modified by Carlson teaches wherein the modulation interface has a pulley (Habing: 16/18, 72/74/76) being connected to ends of the at least one cable (Habing: 14/70) of the force transmission (Habing: Figs. 1-3).  
Regarding claim 10, Habing as modified by Carlson teaches wherein the at least one magnetic particle clutch apparatus is coupled to the force transmission by the modulation interface such that the at least one magnetic particle clutch apparatus transmits torque to reduce a force of the training action on the user (Habing: Figs. 1-3, abstract, col. 1 lines 64-68, col. 2 lines 7-49, col. 4 line 22 – col. 5 line 13). Carlson teaches an MR fluid clutch (Carlson: col. 1 lines 14-18).  
Regarding claim 12, Habing as modified by Carlson teaches wherein the training processor unit detects at least one of a speed and a deceleration beyond a predetermined threshold from the information indicative of the training action, and 
Regarding claim 20, Habing teaches a method for assisting a user in strength training, comprising: obtaining information indicative of a training action of a user on at least one cable (14/70) of a force transmission of a strength training device (col. 4 lines 34-37); characterizing the training action from the information (abstract, col. 1 lines 64-68, col. 2 lines 7-49, col. 4 line 22 – col. 5 line 13); determining from the characterizing a level of force assistance required to assist the user in the training action (abstract, col. 1 lines 64-68, col. 2 lines 7-49, col. 4 line 22 – col. 5 line 13); and controlling at least one magnetic particle clutch apparatus (26) to transmit force from a torque source (24) to the at least one cable of the force transmission of the training device to exert the force assistance on the force transmission of the training device to assist the user in the training action (abstract, col. 1 lines 64-68, col. 2 lines 7-49, col. 4 line 22 – col. 5 line 13).
Habing is silent about the (type of) clutch apparatus being a magnetorheological (MR) fluid clutch apparatus. 
  Regarding claim 20, Carlson teaches a magnetorheological (MR) fluid clutch (col. 1 lines 14-18, please note that the MR fluid clutch would have an input shaft and an output shaft as evidenced by US 2014/0137679A1 to Pittini et al. (Fig. 5), US 2015/0107395 A1 to Kermani et al. (Figs. 2-3), US 7,891,474 B2 to McDaniel (Figs. 2-4B), and “Magnetorheological torque transmission devices with permanent magnets” by Bose et al. (Figs. 1-2)). 


Although Habing as modified by Carlson is silent about controlling at least one MR fluid clutch apparatus at a bandwidth that is greater than that of human body muscles, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Habing’s invention in view of Carlson such that the MR fluid clutch apparatus is controlled at a bandwidth that is greater than that of human body muscles since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See MPEP 2144.05). In this case, the prior art teaches all the structural elements as recited in the claim and as such, finding the optimum range of the bandwidth of the MR fluid clutch apparatus is a matter of routine experimentation in order to provide for a faster response of the system to the user Claim 20). Furthermore, high bandwidth is a characteristic of MR fluid clutches, as admitted by applicant in the specification in ¶ [0081] reciting: “the exercise force may benefit from the characteristics of MR fluid clutching such as a high capacity to reduce or increase the force or pressure from the input to the output, a low output inertia for high dynamic response, hence a high bandwidth”) and as evidenced by pg. 17 of “Optimal Design Methodology of Magnetorheological Fluid Based Mechanisms” by Nguyen et al.) reciting: “Extraordinary features of the direct shear mode like simplicity, fast response, simple interface between electrical power and mechanical power output using magnetic fields, and controllability are features that make MRF technology suitable for many applications such as dampers, brakes, clutches and polishing devices” (please note that Nguyen’s article has NOT been used as a teaching reference).  

Regarding claim 21, Habing as modified by Carlson teaches wherein obtaining information indicative the training action comprises obtaining at least one of a speed of the at least one cable of the force transmission, a distance of travel of the at least one cable of the force transmission, and a tension on the at least one cable of the force transmission (Habing: col. 4 lines 34-37).  
Regarding claim 22, Habing as modified by Carlson teaches wherein obtaining information indicative the training action comprises measuring the information (Habing: via 38, col. 4 lines 34-37).  
Regarding claim 23, Habing as modified by Carlson teaches wherein characterizing the training action comprises detecting at least one of a speed and a deceleration beyond a predetermined threshold, and further wherein controlling the at 
    Regarding claim 24, Habing as modified by Carlson teaches the method further comprising: recording the characterizing of the training action over a full span of the training action, defining an assistance profile for the full span of the training action, and wherein determining the level of force assistance comprises determining the level of force assistance as a function of the assistance profile (Habing: col. 1 lines 64-68, col. 2 lines 7-49, col. 4 line 22 – col. 5 line 13).    

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Habing as modified by Carlson as applied to claim 1 above, and further in view of Danowski et al. (US 8,864,636 B1).
Regarding claim 6, Habing as modified by Carlson teaches wherein the modulation interface has a gear meshed to a rack (col. 4 lines 17-21).
Habing as modified by Carlson is silent about the rack configured to be connected to an end of the at least one cable of the force transmission. 
Regarding claim 6, Dawnoski teaches a system wherein a modulation interface has a gear (188) meshed to a rack (186), the rack configured to be connected to an end of at least one cable (18a) of the force transmission (Fig. 14).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Habing’s system in view of Carlson wherein . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Habing as modified by Carlson as applied to claim 1 above, and further in view of Smith (US 4,479,647).
Regarding claim 7, Habing as modified by Carlson teaches wherein the modulation interface has a drum (22), the cable (14) of the force transmission wound onto the drum (Fig. 1). 
Habing as modified by Carlson is silent about a capstan.
Regarding claim 7, Smith teaches a system wherein a modulation interface has a capstan (17), a cable (6) of the force transmission wound onto the capstan (Fig. 3).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to substitute the drum in Habing’s system in view of Carlson with a capstan as taught by Smith, in order to provide for use of the system according to the type of exercise device or available space, since such substitution is considered within one ordinary skill in the art and the same results are being obtained.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Habing as modified by Carlson as applied to claim 1 above, and further in view of Chu (US 2011/0312473 A1).

Regarding claim 11, Chu teaches wherein a training processor unit maintains an at least one MR fluid clutch apparatus (220) in a slippage mode for the force transmission to transmit force to the user without assistance from the at least one MR fluid clutch apparatus (Fig. 15C, ¶ [0147]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Habing’s system in view of Carlson wherein a training processor unit maintains an at least one MR fluid clutch apparatus in a slippage mode for the force transmission to transmit force to the user without assistance from the at least one MR fluid clutch apparatus as taught by Chu in order to provide the user with variable degree of resistance/assistance while exercising. 

Claims 13 -14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Habing as modified by Carlson as applied to claims 1 and 20 above, and further in view of Pittini et al. (US 2014/0137679 A1).
Habing as modified by Carlson is silent about a plurality of the MR fluid clutch apparatus each associated with a respective modulation interface, and further comprising a single one of the torque source, the input of each of the plurality of the MR fluid clutch apparatuses commonly connected to the single one of the torque sources, wherein two of the plurality of MR fluid clutch apparatuses are coupled to a common 
Regarding claim 13, Pittini teaches a system comprising a plurality of the MR fluid clutch apparatus each associated with a respective modulation interface, and further comprising a single one of the torque source, the input of each of the plurality of the MR fluid clutch apparatuses commonly connected to the single one of the torque sources (¶ [0041], Pittini also teaches a modulation interface connected to a surface/belt forming a closed loop (15), the surface being a force transmission (Fig. 2, ¶ [0010], ¶ [0019])).  
Regarding claim 14, Pittini teaches wherein two of the plurality of MR fluid clutch apparatuses are coupled to a common force transmission, the two MR fluid clutch apparatuses exerting force assistance on opposite directions of movement of the training action (abstract, ¶ [0010]).  
Regarding claim 27, Pittini teaches wherein a method is performed on opposite directions of the training action in a repetition, and wherein controlling at least one MR fluid clutch apparatus to transmit force to the at least one cable of the force transmission of the training device comprises controlling two said MR fluid clutch apparatuses to exert force assistance in the opposite directions of the repetition (abstract, ¶ [0010]).    
.

Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Habing as modified by Carlson as applied to claims 1 and 20 above, and further in view of Quinn et al. (US 2016/0184702 A1). 
Habing as modified by Carlson is silent about wherein the training processor unit provides a virtual reality assistance indication, the training processor unit determining the level of force assistance as a function of the virtual reality assistance indication.  

Regarding claim 28, Quinn teaches a method comprising receiving virtual reality assistance indication and wherein determining a level of force assistance comprises determining the level of force assistance as a function of the virtual reality assistance indication (abstract, ¶ [0044], ¶ [0047]- ¶ [0048]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Habing’s invention in view of Carlson wherein a training processor unit provides a virtual reality assistance indication, the training processor unit determining a level of force assistance as a function of the virtual reality assistance indication/receiving virtual reality assistance indication and wherein determining the level of force assistance comprises determining the level of force assistance as a function of the virtual reality assistance indication as taught by Quinn in order to keep the user entertained and therefore motivated to exercise more.
 
Claims 15 and 28 are also rejected under 35 U.S.C. 103 as being unpatentable over Habing as modified by Carlson as applied to claims 1 and 20 above, and further in view of Marcandelli et al. (US 2016/0346601 A1).
Habing as modified by Carlson is silent about wherein the training processor unit provides a virtual reality assistance indication, the training processor unit determining the level of force assistance as a function of the virtual reality assistance indication.  

Regarding claim 28, Marcandelli teaches a method comprising receiving virtual reality assistance indication and wherein determining a level of force assistance comprises determining the level of force assistance as a function of the virtual reality assistance indication (¶ [0037], ¶ [0034]- ¶ [0038]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Habing’s invention in view of Carlson wherein the training processor unit provides a virtual reality assistance indication, the training processor unit determining the level of force assistance as a function of the virtual reality assistance indication/receiving virtual reality assistance indication and wherein determining the level of force assistance comprises determining the level of force assistance as a function of the virtual reality assistance indication as taught by Marcandelli in order to keep the user entertained and therefore motivated to exercise more.

	Response to Arguments
Applicant's arguments filed on 02/16/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding claim 1 and that in Carlson, the MR fluid device 20g is used as brakes, the device of Carlson is not connected to any magnetic particle (type) clutch apparatus (26) having an input (25) coupled to at least one torque source to receive torque from the at last one torque source (see above for details). Habing is, however, silent about the type of the clutch apparatus being an MR fluid type clutch apparatus. Carlson teaches MR fluid devices can be used as clutches (see col. 1 lines 14-18 of Carlson). As mentioned above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetic particle (type) clutch of Habing with an MR fluid (type) clutch as taught by Carlson in order to provide for a more rapid and efficient control of the apparatus and provide a safer device (see above for details of the motivation). Furthermore, as shown previously and above, the recitation of Pittini, Kermani, McDaniel and Bose (with respect to claims 1 and 20), were evidentiary, to support and show that MR fluid devices that are used as clutches, have input and output shafts. In fact the Examiner’s statement specifically recites: “as evidenced by”. As such, recitation of Pittini, Kermani, McDaniel and Bose was not to complement deficiencies in Carlson. 
In response to applicant’s arguments regarding clutch mechanisms (i.e. 83g) in Carlson are not MR fluid clutches despite Carlson’s previous knowledge of existence of MR fluid clutches, the Examiner would like to mention that the clutch mechanisms of not been modified with these cited references. As mentioned above, with respect to claims 1 and 20, these references were cited as evidence to show that MR 
In response to applicant’s arguments regarding the limitations of claims 1 and 20 reciting: “…training action at a bandwidth that is greater than that of human body muscles”, and that [this] operating condition is absent from any of the references used in the 103 rejection, and the Office fails to provide any factual basis to support the rejection, because the whole of the prior art does not teach such limitation, and that the portion of MPEP 2144.05 cited is out of context and the two instance of “routine experimentation” in MPEP 2144.05 are tied to parameter ranges and the context of MPEP 2144.05 simply cannot be reconciled with the particulars of the claimed subject matter, the Examiner would like to mention the followings. Applicant has failed to provide any explanation with respect to why and how the two instances of MPEP 2144.05 are out of context and cannot be reconciled with respect to the particulars of the claimed subject matter. As mentioned above, the specific limitation with respect to “…at a bandwidth that is greater than that of human body muscles” are not expressly recited in the references (Habing or Carlson). As such, it would be obvious to a person of ordinary skill in the art to modify Habing’s invention in view of Carlson wherein the MR fluid clutch is controlled in such a way that force is exerted [to assist the user in training action] at a bandwidth that is greater than that of human body muscles since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In this case, the prior art teaches all the structural elements as recited in the claim and as such, the exercise force may benefit from the characteristics of MR fluid clutching such as a high capacity to reduce or increase the force or pressure from the input to the output, a low output inertia for high dynamic response, hence a high bandwidth”) and as evidenced by pg. 17 of “Optimal Design Methodology of Magnetorheological Fluid Based Mechanisms” by Nguyen et al.) reciting: “Extraordinary features of the direct shear mode like simplicity, fast response, simple interface between electrical power and mechanical power output using magnetic fields, and controllability are features that make MRF technology suitable for many applications such as dampers, brakes, clutches and polishing devices” (please note that Nguyen’s article has NOT been used as a teaching reference). As such, the limitations of claims 1 and 20 are still taught by Habing in view of Carlson. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0107395 A1 to Kermani et al. (Figs. 2-3, pertinent to claim 1, MR fluid clutch), US 7,891,474 B2 to McDaniel (Figs. 2-4B, pertinent to claim 1, MR fluid clutch), and “Magnetorheological torque transmission devices with permanent magnets” by Bose et al. (Figs. 1-2, pertinent to claim 1 (MR fluid clutch), and pg. 2 pertinent to claim 11 (slippage mode)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784